      Case 5:18-cv-00770-XR Document 22 Filed 03/04/19 Page 1 of 1


                                                                                   FR.
                                                                                      MAR   .r   4    2.019

                                                                                                      -'   IOURT
                         UNITED STATES DISTRICT COURT                                            cr
                       FOR THE WESTERN DISTRICT OF TEXAS                                         pUTYCLEF}(
                             SAN ANTONIO DIVISION

 MARY R. REYNOLDS,

                                                 Case No. 5:1 8-cv-00770-XR
         Plaintiff,
 V.                                              Honorable Judge Xavier Rodriguez

 CAPITAL ONE FiNANCIAL
 CORPORATION,

      Defendant.


                       ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiff, MARY R. REYNOLDS ("Plaintiff'), by and through her attorneys, Sulaiman

Law Group, Ltd. , having filed with this Court her Agreed Stipulation of Dismissal with Prejudice

and the Court having reviewed same, now finds that this matter should be dismissed.

         IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.


Dated:                 '.tl   zc
                                            Judge, U.S. District Court
